Exhibit 10.1

 

IMCLONE SYSTEMS INCORPORATED
2006-2008 RETENTION PLAN

(Effective as of January 1, 2006)

 

This document sets forth the terms of the ImClone Systems Incorporated 2006-2008
Retention Plan (the “Plan”).

 

1.  Purpose of Plan and Overview

 

The Plan is intended to reward employees of ImClone Systems Incorporated (the
“Company”) for the Company achieving specified performance goals over specified
performance periods.  The Plan is effective as of January 1, 2006 (the
“Effective Date”), and was approved by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) on January 18, 2006
(the “Approval Date”).

 

With respect to employees with a rank of Vice President or above, this Plan is a
component plan of the ImClone Systems Incorporated Annual Incentive Plan (the
“Annual Incentive Plan”), and award opportunities provided hereunder to such
employees are subject to the provisions of such Annual Incentive Plan.  With
respect to employees below the Vice President level, this Plan is a separate
plan from the Annual Incentive Plan.

 

2.  Plan Administration

 

(a) Authority.  The Plan shall be administered by the Committee.  The Committee
is authorized, subject to the provisions of the Plan, in its sole discretion,
from time to time to (i) select the individuals who are eligible to participate
in the Plan, (ii) determine Target Award Opportunities (as defined below) under
the Plan, (iii) prescribe Award Letters (as defined below), which need not be
identical, (iv) determine the other terms and conditions of, and all other
matters relating to, Target Award Opportunities and payouts of Awards (as
defined below) under the Plan, (v) establish, modify or rescind such rules and
regulations as it deems necessary for the proper administration of the Plan, and
(vi) make such determinations and interpretations and take such steps in
connection with the Plan, Target Award Opportunities and Award payouts under the
Plan as it deems necessary or advisable.  All such actions by the Committee
shall be final and binding on all persons.

 

(b) Manner of Exercise of Committee Authority.  The Committee may delegate its
responsibility with respect to the administration of the Plan to one or more
officers of the Company, to one or more members of the Committee, or to one or
more members of the Board of Directors of the Company (the “Board”); provided,
however, that the Committee may not delegate its responsibility to (i) make
awards under the Plan to executive officers of the Company, (ii) make awards
under the Plan which are intended to constitute “qualified performance-based
compensation” under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Annual Incentive Plan, or (iii) certify the
satisfaction of the level or levels of performance required to be attained with
respect to a Target Award Opportunity in order that a Participant (as defined
below) may become entitled to specified rights in connection with a Target Award
Opportunity (“Performance Objectives”) in accordance with Section 162(m) of the
Code and the Annual Incentive Plan.  The Committee may also appoint agents to
assist in the day-to-day administration of the Plan and may delegate the
authority to execute documents under the Plan to one or more members of the
Committee or to one or more officers of the Company.

 

(c) Limitation of Liability.  The Committee may appoint agents to assist it in
administering the Plan.  The Committee and each member thereof shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or employee of the Company, the Company’s independent
certified public accountants, consultants or any other agent assisting in the
administration of the Plan.  Members of the Committee and any officer or
employee of the Company and any Board member to whom the Committee has delegated
responsibility, acting at the direction or on behalf of the Committee, shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by applicable law,
be fully indemnified and protected by the Company with respect to any such
action or determination.

 

--------------------------------------------------------------------------------


 

3.  Performance Periods

 

Performance goals hereunder will be measured over the two-year period beginning
January 1, 2006 and ending December 31, 2007, and, separately, over the
three-year period beginning January 1, 2006 and ending December 31, 2008 (each,
a “Performance Period”), or such shorter period as may be applicable as
specified in Section 4, Section 5 or Section 6.

 

There is no formal obligation or intent on the part of the Company or the
Committee to commence a new performance period prior to, subsequent to, or upon
completion of either of the Performance Periods.

 

4.  Eligibility and Participation

 

Executive officers of the Company (including those employed by any subsidiary)
and other employees designated by the Committee are eligible to participate in
the Plan (“Eligible Employees”).  Eligible Employees designated by the Committee
to participate in the Plan are “Participants.”

 

Participants designated as such by the Committee on the Approval Date will have
an “Entry Date” for purposes hereof of January 1, 2006.  Participants may be
added after the Approval Date as designated by the Committee (e.g., as a result
of promotion, or new hire), but any Target Award Opportunities for any such
Participant will be based on the achievement of performance goals,
prospectively, in respect of the portion of the applicable Performance Period
which occurs following the date such Eligible Employee first becomes a
Participant (such Participant’s “Entry Date”).

 

Each Participant will receive an award letter (“Award Letter”) indicating the
Participant’s participation in the Plan and the Participant’s Target Award
Opportunity, as set forth in Section 5.

 

5.  Target Award Opportunity

 

Each Participant will be assigned a target award opportunity with respect to the
applicable Performance Period expressed as a dollar amount (“Target Award
Opportunity”).  Target Award Opportunities will be established by the Committee
reasonably promptly following the inception of the applicable Performance
Period, but, to the extent required by Section 162(m) of the Code, by no later
than the earlier of the date that is ninety days after the commencement of the
Performance Period or the day prior to the date on which twenty-five percent of
the Performance Period has elapsed.  Target Award Opportunities may vary among
Participants, including within various levels of seniority.

 

The Target Award Opportunity established for a Participant will not be subject
to adjustment during the applicable Performance Period, except in circumstances
determined by the Committee, in its sole discretion, that warrant adjustment
(but subject to the requirements of the Annual Incentive Plan, if applicable,
and subject to Section 6).

 

An Eligible Employee who becomes a Participant in the Plan after the Approval
Date will be assigned a Target Award Opportunity that reflects the portion of
the applicable Performance Period such Participant is anticipated to complete
following such Participant’s Entry Date.

 

6.  Performance Goals and Award Determination

 

(a) Committee Certification.  Following the completion of the applicable
Performance Period, the Committee shall certify in writing, in accordance with
the requirements of Section 162(m) of the Code, whether the Performance
Objectives and other material terms for paying amounts in respect of Target
Award Opportunities related to that Performance Period have been achieved or
met.  Unless the Committee determines otherwise, Award payouts in respect of the
applicable Performance Period will not occur before such Committee
certification.

 

2

--------------------------------------------------------------------------------


 

(b) General Methodology.  The percentage of the Target Award Opportunity
actually earned (if any) by a Participant with respect to a Performance Period
(the Participant’s “Award”) will be determined by the Committee, and is subject
to the requirement that the Participant be in active, full-time employment with
the Company on the last day of the applicable Performance Period, except as
expressly provided below in this Section 6 and in Section 8.

 

The percentage of the Target Award Opportunity actually earned (if any) by a
Participant with respect to a Performance Period will be determined by comparing
actual Company share performance at the conclusion of the applicable Performance
Period with the approved share performance goals set by the Committee for such
Performance Period, using the methodology set forth in this Section 6.

 

For purposes of measuring Company share performance, (i) the Company share price
at the conclusion of a Performance Period will be calculated based on the
average daily closing market price of a share of the Company’s common stock as
quoted on the NASDAQ National Market on days such market is open for trading
during the 30 calendar day period ending on the last day of such Performance
Period (i.e., December 31, 2007 or December 31, 2008) (the “Closing Price”), and
(ii) the Company share price at the beginning of a Performance Period will be
calculated based on the average daily closing market price of a share of the
Company’s common stock as quoted on the NASDAQ National Market on days such
market is open for trading during the 30 calendar day period ending on the
Participant’s Entry Date (the “Grant Date Price”).

 

The percentage of the Target Award Opportunity actually earned (if any) with
respect to a Performance Period, and, correspondingly, the amount of the actual
Award payout to the Participant with respect to such Performance Period will be
(i) equal to the Target Award Opportunity, (ii) greater than the Target Award
Opportunity (but in no event more than 150% of the Target Award Opportunity), or
(iii) zero, in each case based on actual Company share performance (measured by
comparing the applicable Closing Price to the applicable Grant Date Price for
the Participant), using the following thresholds.

 

Closing Price
Measurement Threshold

 

% of Target
Award
Opportunity
Earned

 

 

 

 

 

150% of Grant Date Price and above

 

150

%

Grant Date Price

 

100

%

Less than Grant Date Price

 

0

%

 

No amounts will be payable in respect of a Performance Period if the Closing
Price is lower than the Grant Date Price for the Participant.  No portion of a
Target Award Opportunity in respect of one Performance Period may be transferred
to the other Performance Period.  In no event will any Award payout to any
Participant exceed 150% of the Target Award Opportunity for such Performance
Period for such Participant.  Linear interpolation will be used to calculate the
percentage of the Target Award Opportunity earned for performance above the
Grant Date Price (not to exceed 150% of the Target Award Opportunity).

 

(c) Death or Disability Terminations.  In the event the Participant’s employment
with the Company terminates prior to the conclusion of the Performance Period
due to the Participant’s death or due to the Participant becoming “disabled”
within the meaning of Section 409A(a)(2)(C) and related rules and regulations in
effect from time to time (“Disability”), the percentage of the Target Award
Opportunity actually earned (if any) by such Participant, and, correspondingly,
the amount of the actual Award payout to such Participant, will be determined
using the methodology set forth above in paragraph (b) (without duplication),
except that (i) the Performance Period shall be deemed to end on the date of
such Participant’s termination of employment with the Company, such that the
Closing Price will be calculated based on the average daily closing market price
of a share of the Company’s common stock as quoted on the NASDAQ National Market
on the days such market is open for trading during the 30 calendar day period
ending on such termination date (which Company share price shall be deemed to
equal the Participant’s Grant Date Price if such termination of employment due
to death or Disability occurs during the first 12 months of

 

3

--------------------------------------------------------------------------------


 

the Performance Period), and (ii) the Target Award Opportunity of such
Participant will be pro rated to reflect the portion of the Performance Period
actually completed by such Participant as of the date of such Participant’s
termination of employment.  In such instance, the pro rata Target Award
Opportunity shall be determined by multiplying the Target Award Opportunity by a
fraction, the numerator of which shall equal the actual days of employment with
the Company on and after the Participant’s Entry Date through the date of
termination of employment during the Performance Period, and the denominator of
which shall equal the number of days in the Performance Period on and after the
Participant’s Entry Date assuming no such termination of employment had
occurred.

 

(d) Change in Control.  In the event a “Change in Control” (as defined in the
Annual Incentive Plan) occurs during the Performance Period, the percentage of
the Target Award Opportunity actually earned (if any) with respect to such
Performance Period, and, correspondingly, the amount of the actual Award payout
to the Participant will be calculated using the methodology set forth above in
paragraph (b) (without duplication), except that the Performance Period shall be
deemed to end on the date of the Change in Control, such that the Closing Price
will be calculated based on the average daily closing market price of a share of
the Company’s common stock as quoted on the NASDAQ National Market on the days
such market is open for trading during the 10 calendar day period ending on the
date of such Change in Control.  In such event, the Target Award Opportunity of
the Participant with respect to a Performance Period shall not be pro rated to
reflect the portion of such Performance Period actually completed as of the date
of such Change in Control.

 

Also in such event, if the Plan and outstanding Target Award Opportunities and
Award Letters are not assumed and continued following the Change in Control, any
Award payout to the Participant calculated under this Section 6(d) shall be paid
in cash in a single lump sum within fifteen days following the Change in
Control.  If the Plan and outstanding Target Award Opportunities and Award
Letters are assumed and continued following such Change in Control, any Award
payout to the Participant (or Participant’s Beneficiary, as defined below)
calculated under this Section 6(d) shall be paid in cash in a single lump sum at
the earliest of (i) the last day of the applicable Performance Period assuming
no Change in Control had occurred (i.e., December 31, 2007 or December 31,
2008), (ii) within fifteen days following the Participant’s termination of
employment with the Company due to death or Disability, or (iii) within thirty
days following the Participant’s Qualifying Termination Event.  For these
purposes, “Qualifying Termination Event” means (i) with respect to a Participant
then covered by the ImClone Systems Inc. Change-in-Control Plan (the “CIC
Plan”), an involuntary termination of the Participant’s employment with the
Company without “Cause” or a voluntary termination of the Participant’s
employment with the Company for “Good Reason,” each as defined under the CIC
Plan, that occurs within 24 months following the Change in Control, or (ii) with
respect to a Participant not then covered by the CIC Plan, an involuntary
termination of the Participant’s employment with the Company without “Cause” (as
defined in the CIC Plan).

 

Following such Change in Control, other than as set forth in this paragraph (d),
no other amounts shall become payable to any person under this Plan (whether
under Section 8 or otherwise).

 

In the event a Change in Control occurs during a Performance Period, or after
the conclusion of a Performance Period but prior to full payment of
then-outstanding Awards, the Committee shall not be authorized to reduce or
eliminate such outstanding Target Award Opportunities or then-outstanding Award
amounts.

 

(e) Non-Duplication.  The provisions of paragraphs (b), (c) and (d) above are
intended to be mutually exclusive, such that, in the event the Participant
becomes entitled to an Award payout pursuant to either paragraph (b), (c) or
(d) above in respect of a Performance Period, such Award payout shall be the
exclusive Award payout for the Participant under the Plan in respect of such
Performance Period.

 

7.  Form of Payout and Timing

 

Subject to Section 6(d), Award payouts to Participants with respect to a
Performance Period will be made in cash in a single lump sum within fifteen days
following the conclusion of the applicable Performance Period, without interest.

 

4

--------------------------------------------------------------------------------


 

8.  Termination of Employment

 

To be eligible to receive an Award payout under the Plan with respect to a
Performance Period, the Participant must be in active, full-time employment with
the Company on the last day of the applicable Performance Period, except as
expressly provided in Section 6(d) or in this Section 8.

 

Subject to Section 6(d), in the event the Participant’s employment with the
Company terminates for any reason other than due to death or Disability during a
Performance Period, the Participant shall forfeit any unpaid amounts for such
Performance Period.

 

In the event the Participant’s employment with the Company terminates during a
Performance Period due to the Participant’s death or Disability, the Participant
shall be eligible for a pro rata Award payout in respect of such Performance
Period, calculated as set forth in Section 6(c).  Any such Award payout shall be
paid in cash in a single lump sum within fifteen days following the date of such
termination of employment to the Participant or the Participant’s Beneficiary,
as applicable (subject to the six-month deferral requirement if applicable under
Section 409A of the Code).  Following such termination of employment, no other
amounts shall become payable to the Participant or the Participant’s Beneficiary
in respect of such Performance Period under this Plan.

 

The Participant’s “Beneficiary” shall be the person or persons designated in
writing to the Committee or, failing such designation, to the Participant’s
estate.  No beneficiary designation shall be effective unless it is in writing
and received by the Committee prior to the date of death of the Participant.

 

9.  Amendments and Termination

 

The Committee reserves the right at any time, to terminate, amend or suspend the
Plan and the terms and provisions of any Target Award Opportunities or Award
Letters theretofore granted to any Participant which has not been earned and
paid, except that no amendment shall be made that would adversely affect the
rights of a Participant under a Target Award Opportunity theretofore granted,
without the Participant’s consent.  No Target Award Opportunities may be granted
during any suspension of the Plan.

 

10.  Miscellaneous

 

(a) Taxes.  The Company is authorized to withhold from any Award payout, or any
payroll or other payment to a Participant, amounts of withholding and other
taxes due in connection with any transaction involving any Award payout, and to
take such other action as the Committee may deem advisable to enable the Company
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award payout.

 

(b) Section 409A.  This Plan is intended to comply with the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.  To the extent that any payment or
benefit hereunder is subject to Section 409A of the Code, it shall be paid in a
manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto, without
additional liability to the Company.  Notwithstanding anything herein to the
contrary, any provision in this Plan that is inconsistent with Section 409A of
the Code shall be deemed to be amended to comply with Section 409A of the Code
and to the extent such provision cannot be amended to comply therewith, such
provision shall be null and void.

 

(c) Limitations on Rights Conferred Under Plan and Beneficiaries.  Neither
status as a Participant nor receipt of an Award Letter shall be construed as a
commitment that any amount will become payable under the Plan.  Nothing
contained in the Plan, any Award Letter or any other documents related to the
Plan shall confer upon any Eligible Employee or Participant any right to
continue as an Eligible Employee, Participant or in the employ of the Company or
any of its affiliates or constitute any contract or agreement of employment, or
interfere in any way with the right of the Company to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such person, with or without cause, but nothing contained in this
Plan or any document related thereto shall affect any other contractual right of
any Eligible Employee or Participant.  No benefit payable under, or

 

5

--------------------------------------------------------------------------------


 

interest in, this Plan shall be transferable by a Participant except by will or
the laws of descent and distribution or otherwise be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge.

 

(d) Unfunded Plan.  The Plan shall be unfunded and shall not create (or be
construed to create) a trust or a separate fund or funds.  To the extent any
Participant holds any obligation of the Company hereunder, such obligation shall
constitute a general unsecured liability of the Company and accordingly shall
not confer upon such person any right, title, or interest in any assets of the
Company.

 

(e) Other Benefit Arrangements.  Compensation received under the Plan and/or the
Target Award Opportunity shall not be considered for purposes of determining
benefits under any other plan or arrangement maintained by the Company as of the
Effective Date or adopted subsequently, unless such plan or arrangement
specifically provides for inclusion of amounts payable under the Plan.

 

6

--------------------------------------------------------------------------------